Citation Nr: 0020539	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  99-06 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether a well-grounded claim has been presented for 
service connection for tonsillar cancer on the basis of 
exposure to Agent Orange in service. 

2.  Entitlement to service connection for tonsillar cancer on 
the basis of exposure to Agent Orange in service. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel



INTRODUCTION

The veteran had active service from September 1961 to August 
1974. 

The appeal arises from the October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, denying service connection for 
tonsillar cancer as a result of exposure to herbicides. 

In the course of the veteran's appeal, in June 1999, the 
veteran's claims folder was transferred to the RO in Buffalo, 
New York.


FINDING OF FACT

The veteran's claim for service connection for tonsillar 
cancer on the basis of Agent Orange exposure in service is 
plausible.


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim for service 
connection for tonsillar cancer.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the VA shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded." 38 U.S.C.A. § 5107(a) (West 1991).  In order to 
establish a "well grounded" claim for service connection for 
a particular disability, the veteran needs to provide 
evidence relevant to the requirements for service connection 
and of sufficient weight to make the claim plausible or 
meritorious on its own and capable of substantiation.  Tirpak 
v. Derwinski, 2 Vet.App. 609 (1992); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and there is a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999); Cuevas 
v. Principi, 3 Vet.App. 542 (1992).

The service medical records do not reveal that the veteran's 
tonsillar cancer began during active military service, and 
the veteran has never contended this, instead arguing that 
his in-service exposure to Agent Orange has resulted in his 
tonsillar cancer.

In August 1989 the veteran completed a questionnaire for VA 
examination for possible exposure to toxic chemicals.  The 
veteran reported that he had exposure to Agent Orange from 
April 1966 to November 1967 and from April 1970 to April 
1971.  He reported that he was in the field in the course of 
spraying, and also that he operated an apparatus used in 
spraying.  He reported that he had direct, repeated exposure 
to the face, mouth, ears, neck, and arms.  He reported being 
in trenches in areas of chemical exposure, and being at sites 
of chemical exposure for three months.  He reported wearing 
no protective gear.  He also reported having a burning 
sensation on his skin at the time of exposure. 

In a September 1996 statement, the veteran reported that he 
had chemical burns on both his shins since working with Agent 
Orange in 1966.  He also reported having a skin condition of 
both hands since his service in Vietnam.  He also reported 
developing two lesions behind his left ear and one behind his 
right ear, and a butterfly tumor on his right eye.  The 
veteran reported that a doctor at the VA facility in Wilkes-
Barre, Pennsylvania, had said the butterfly tumor was due to 
chemical exposure.  The veteran expressed his belief that all 
these disorders were due to his exposure to Agent Orange.  

There is clinical documentation of metastatic carcinoma to 
the left side of the neck in early 1998, with the primary 
site unknown, in VA clinical records. 

The veteran was hospitalized at a VA facility in March 1998 
for squamous cell carcinoma with a mass in the left tonsil 
detected by CT.  A tonsillectomy, a modified radical neck 
dissection, a laryngoscopy with biopsy, and an esophagoscopy 
were performed.  The pertinent diagnosis was squamous cell 
carcinoma of the left tonsil metastatic to the left neck.

In a March 1998 VA medical resident's follow-up to the left 
tonsillectomy and left modified radical neck dissection, it 
was noted that the source of the squamous cell carcinoma was 
confirmed to be the veteran's left tonsil, based on 
pathologic study of the excised tonsil.

Regarding the issue of herbicide exposure, 38 U.S.C.A. § 1116 
and its implementing regulation, 38 C.F.R. § 3.307, clearly 
limit the presumption of herbicide exposure to veterans who 
served in Vietnam between January 9, 1962, and May 7, 1975, 
and subsequently developed a statutorily-enumerated 
presumptive disease.  38 U.S.C.A. § 1116(a)(3) (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.307(a)(6)(iii) (1999); see McCartt 
v. West, 12 Vet. App. 164, 168-69 (1999).  Tonsillar squamous 
cell carcinoma is not on the list of presumptive diseases for 
herbicide exposure, and the veteran has not demonstrated that 
he currently has any other presumptive disease; thus, the 
statutory presumption of herbicide exposure does not apply in 
the present case.  38 U.S.C.A. § 1116(a)(2) (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.309(e) (1999).  Nevertheless, the 
veteran's service personnel records show that he completed 
six campaigns in Vietnam between January 9, 1962, and May 7, 
1975, the period for which it has been acknowledged herbicide 
agents were used.  38 C.F.R. § 3.307(a)(6) (1999).  His 
credible testimony regarding herbicide exposure, together 
with service personnel evidence of time in the field in 
Vietnam, is accepted as sufficient proof of such exposure.

While the veteran cannot be afforded the statutory 
presumptions discussed above for Agent Orange exposure 
because tonsillar squamous cell carcinoma is not on the list 
of presumptive diseases for herbicide exposure, the United 
States Court of Appeals for the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

In support of the veteran's claim that he developed tonsillar 
cancer as a result of Agent Orange exposure is a February 
1999 letter by V. J. King, M.D., a physician at the Albany 
VAMC.  In the letter, Dr. King noted that the veteran had a 
history of smoking one pack of cigarettes per day for twenty 
years, but also noted that the veteran was relatively young 
and had a comparatively small smoking history relative to 
many of his other patients.  The physician concluded that the 
tonsillar cancer may be due to cigarette smoking, but also 
concluded, "I believe that his younger age at diagnosis and 
the known risk for defoliant Agent Orange certainly raises 
reasonable concerns that Agent Orange played a significant 
role in the development of this patient's cancer or perhaps 
brought it on at an earlier age than would otherwise be 
seen."  

In Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 2000), 
United States Court of Appeals for the Federal Circuit 
clarified that the veterans law well-grounded claim 
requirement is a gate-keeping function designed to weed out 
those claims so lacking in merit that benefits cannot 
possibly be awarded.  Hence the standard for attaining well 
grounded claim status is particularly low in the area of 
veterans law.  Under such a low standard, the Board finds 
that Dr. King's February 1999 statement provides the 
necessary causal link between the veteran's Agent Orange 
exposure in service and his development of tonsillar cancer 
years later to well ground his claim.   Accordingly, the 
veteran's claim of entitlement to service connection for 
tonsillar cancer on the basis of Agent Orange exposure is 
well grounded.  

ORDER

A well-grounded claim has been presented for service 
connection for tonsillar cancer and to this extent the appeal 
is granted.

REMAND

The veteran's claim for service connection for squamous cell 
carcinoma of the left tonsil has been found well grounded 
based on the February 1999 medical opinion of V. J. King, 
M.D., to the effect that, based on the veteran's 
comparatively limited smoking history of one pack per day for 
twenty years and his relatively young age of 54, an 
association between the veteran's Agent Orange exposure in 
service and his squamous cell carcinoma of the tonsil was 
possible.  However, other medical records reveal that the 
veteran's smoking history may have been more extensive than 
that relied upon by Dr. King in his opinion.  Reports of the 
veteran's smoking history vary in medical records within the 
claims folder.  In a September 1990 Tioga County Mental 
Health Clinic assessment, the veteran was noted to smoke up 
to two packs of cigarettes per day.  In VA outpatient 
treatment records for treatment of bronchitis in 1994, the 
veteran reported smoking one-half a pack of cigarettes per 
day.  In a May 1993 VA outpatient treatment for sinusitis, 
the veteran reported smoking from three-quarters to one pack 
of cigarettes per day.  In a January 1994 VA outpatient 
treatment for coughing with phlegm and ear congestion, the 
veteran reported decreasing his tobacco use from 2 1/2 packs of 
cigarettes per day to one pack per day.  In a May 1996 
private medical consultation letter related to other 
disorders, J. J. Gartman, Jr., M.D., noted that the veteran 
had a history of smoking two packs of cigarettes per day, and 
that he had done so for over 20 years; it was also therein 
noted that the veteran had chronic obstructive pulmonary 
disease (COPD) secondary to smoking.  In a February 1998 VA 
speech pathology treatment the veteran reported smoking one-
and-one-half packs of cigarettes per day for twenty years.  

Whether these variances in the factual history related to 
smoking would affect Dr. King's opinion is unclear.  In any 
event, the usefulness of Dr. King's opinion beyond merely 
well grounding the veteran's claim is questionable, since 
there is no indication that the medical opinion was based on 
any medical evidence of a correlation between Agent Orange 
exposure and the development of tonsillar squamous cell 
carcinoma, either generally or in the veteran's particular 
case.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993).  
However, submission of a well-grounded claim creates a duty 
for the VA to verify or discount the evidence presented; the 
Board may not simply reject medical opinions presented, 
though they may be equivocal, by using its own judgment.  A 
duty is thus created, even with such equivocal medical 
evidence, to seek clarifying medical evidence.  Obert v. 
Brown, 5 Vet. App. 30, 33 (1993). 

The Board notes that the medical records of the veteran's VA 
hospitalization and surgery in January 1998 related to his 
squamous cell carcinoma, are not within the claims folder.   
The United States Court of Appeals for Veterans Claims 
(Court)
has held that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining evidence from any source.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).  This duty also includes 
obtaining available evidence to support the claim.  Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  Records of the January 1998 
VA hospitalization and surgery should therefore be obtained.  

The case is therefore REMANDED to the RO for the following 
development:

1.  Records of the veteran's VA 
hospitalization and surgery in January 
1998 should be obtained and associated 
with the claims folder.  

2.  The veteran should be afforded a VA 
examination by a board of two 
physicians, consisting of Dr. 
Vernon J. King, M.D., and a specialist 
in ear nose and throat disorders, 
preferably one who deals in oncology.  
They must both examine the veteran and 
review the record, including a copy of 
this decision and remand, in 
comprehensive detail.  They should be 
furnished a list of those disorders for 
which, by VA law and regulations 
(38 C.F.R. §§ 3.307, 3.309) there is a 
presumption of service connection on the 
basis of Agent Orange exposure in 
service.  When such examination and 
evidentiary review is completed, they 
are to provide a single opinion as a 
board of two addressing the following:  
Whether it is at least as likely as not 
that the veteran's tonsillar squamous 
cell carcinoma is causally related to 
Agent Orange exposure in Vietnam during 
the veteran's period of service.  The 
examiners must indicate on the 
examination report that the claims 
folder including a copy of this remand 
was reviewed by each of them.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for 
tonsillar cancer on the basis of Agent 
Orange exposure in service.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 



